DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has canceled claim 4, and modified the dependency of claims 5-8. As such, the previous 35 USC 112(b) rejections have been withdrawn.
The Applicant has amended the claims as to integrate the limitations of claim 3 into the independent claim. As such, the previous 35 USC 102 rejections no longer reasonably apply; however, based upon the claim amendments, the previously cited prior art, and rationale, used to rejection claim 3 will be applied to claim 1. Based upon this, all of the claims previously rejected under 35 USC 102 are now rejected under 35 USC 103. Based upon the amended claim-set, the previous rejects must be modified to account for this change. Additionally, the Applicant has provided arguments discussing the merits of the previous rejections. These arguments will be discussed in the following paragraphs, as they apply to the amended claims and modified rejections.
On pages 8 and 9 of the Applicant’s Arguments, the Applicant points to pages 10-14 of the instant specification to show that the claimed composition provides for unexpected results, in the form of accelerated wound healing, and reduced scar/scab formation. However, it is noted that the previous Office Action already provides for an expectation of enhanced results when providing a coculture of the claimed cells. As discussed in the previous Office Action, Reiko provides for the claimed cell coculture, providing these cells in the same ratios as that claimed, and broadly suggests explicitly teaching the claimed combination of insulin-secreting cells and stem cells, Yeung shows that there would be a clear expectation that the combination of cells described by Reiko would be expected to provide for some degree of synergism, since it is shown that mesenchymal stem cells protect insulin-secreting cells, when provide in coculture. This known synergism provides a clear motivation to combine the cells of Reiko, with the topical methods described in both Aijaz and O’Loughlin. That is to say, there would be a clear expectation that if the topical methods of Aijaz and O’Loughlin were applied to the insulin-secreting cells and mesenchymal stem cells of Reiko, than not only would each of the two cell-types exert their specific healing properties to a wound, the mesenchymal stem cells would be expected to prolong the survival of the insulin-secreting cells. See Yeung, page 1, “Abstract” section.
When considering the fact that both Aijaz and O’Loughlin teach the individual microencapsulation of insulin-secreting cells and stem cells, respectively, for the purpose of improving diabetic wound healing, and further considering that Reiko and Yueng explicitly describe the combination and combined synergism, respectively, of and expectation of improvements based upon a known expectation of synergism, the combination would have been obvious to the ordinary artisan.
On pages 9 and 10 of the Applicant’s Arguments, the Applicant points to the fact that both Reiko and Yeung are drawn to internal administration, whereas the instant invention is drawn to a topical composition, and suggests that these references are “completely unrelated to compositions for healing wounds.” First, it should be noted that all limitations drawn to topical have been removed from the claim-set. Second, based upon Reiko and Yeung, the combination of cells, with hydrogel, is useful for treating diabetes; as such, any treatment of diabetes would be expected to treat, or minimize, diabetic wounds. This should further be underscored by two factors: 1) there is no explicit definition for how the ordinary artisan is supposed to interpret “healing a wound,” and 2) the preamble does not appear to provide structure to the claimed invention, and is thusly considered intended use. Finally, these references are entirely related to the previously cited Aijaz and O’Loughlin references because they all involve overlapping cell-types that are useful in treating diabetes (Reiko and Yeung), and diabetic wounds (Aijaz and O’Loughlin). Since all of these references provide for methods of treating different aspects of diabetes, and all involve at least two of: insulin-secreting cells, stem cells, and hydrogel microencapsulation, would suggest that the combination would be obvious to the ordinary artisan. This is further underscored by the fact that Yeung notes clear synergism in the combination of cell-types, showing that stem cells improve the survivability of insulin-producing cells. When coupling this information with the fact that microencapsulated insulin-producing cells, and microencapsulated stem cells have 
On page 11 of the Applicant’s Arguments, the Applicant restates the improvements disclosed in the instant specification. This data was discussed above. Briefly, both stem cells and insulin-secreting cells can be applied to a hydrogel, individually, and be used to accelerate diabetic wound healing; in addition to compositions comprising both insulin-secreting cells and stem cells already being known and used for the treatment of diabetes, the prior art informs the ordinary artisan that this combination should be expected to be synergistic. As such, the synergism provided in the specification would have already been expected by the ordinary artisan.
The previous 35 USC 112(b) rejections have been withdrawn. Based upon the integration of a dependent claim into the independent claim, the previous 35 USC 102 rejections have been changed to 35 USC 103 rejections. All of the previously cited prior art, and the motivation provided in the previous 35 USC 103, now apply to all of the claims. No claim is allowed.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 11-14, 16, 25, 35, 37, 40, 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Reiko, et al (WO 2016/052504 [Published 4/7/2016]; since this document is in Japanese, the associated US Patent 10,335,514 will be used Tissue Engineering: Part A, 21, 2723-2732, 2015 [IDS Reference]) O’Loughlin, et al (Diabetes, 61, A604, 2013 (Author manuscript provided, pages 1-36) and Yeung, et al (PLoS One, 7, e38189, 2012). Reiko provides a composition of cells used to treat diabetes. Reiko provides for a kit comprising a pancreatic islet cell, which fulfills the definition of “insulin-secreting cell,” and a mesenchymal stem cell. See column 2, lines 1-10; column 7, lines 56-61.
Although Reiko provides for the claimed cell composition, and broadly describes hydrogel compounds that could be used to encapsulate the cells, it is unclear if these formulations include encapsulated cells. See column 11, lines 1-11. Finally, although Reiko does include methods of treating diabetes, none of the methods are specifically drawn to wound healing and topical administration.
Aijaz provides for methods of treating [diabetic] wounds by the topical application of a hydrogel with an insulin-secreting cell that has been encapsulated within it. See page 2723, “Abstract” section. Similarly, O’Loughlin provides for methods of improving diabetic wound healing by topically applying mesenchymal stem cells, encapsulated within a collagen scaffold. See page 2, “Abstract” section. Finally, Yeung shows that there would be a clear expectation that the combination of cells described by Reiko would be expected to provide for some degree of synergism, since it is shown that mesenchymal stem cells protect insulin-secreting cells, when provide in coculture. This known synergism provides a clear motivation to combine the cells of Reiko, with the topical methods described in both Aijaz and O’Loughlin. That is to say, there would be a clear expectation that if the topical methods of Aijaz and O’Loughlin were applied to the insulin-secreting cells and mesenchymal stem cells of Reiko, than not only would each prolong the survival of the insulin-secreting cells.

With respect to claim 1, Reiko provides for a composition comprising an insulin-secreting cell and a stem cell.  While it is noted that the claim provides for “healing wounds,” in the preamble of the claim, this limitation does not appear to affect the structure of the claimed composition in any manner, and is used to generally describe an intended use. Since the limitation in the preamble does not appear to limit the structure of the claim, and is only used to define an intended use, other compositions with the same ingredients would necessarily read upon the claimed composition. See MPEP 2111.02. However, it should be noted that both Aijaz and O’Loughlin are explicitly drawn to wound healing and inform the ordinary artisan that this composition would be expected to be effective for wound healing.
With respect to claim 5, Aijaz teaches microencapsulation of the cells in a hydrogel. Additionally, Reiko teaches applying the cell combination to a number of macromolecules, including those that can be considered “hydrogel.”
With respect to claims 6, 7, 11 and 12, although Aijaz notes a drop in cell viability by day 21, it is clear from Yeung that the ordinary artisan would expect improvements in cell viability if the insulin-secreting cells are combined with mesenchymal stem cells. Additionally, Aijaz shows the delivery of bioactive molecules to a wound site for a prolonged period of time.
With respect to claim 8, although Aijaz suggests the utilization of “thin sheets,” there does not appear to be an explicit mention of the thickness of the hydrogels. See page 2731, left column, first [incomplete] paragraph. However, it should be noted that Reiko teaches that the composition can be within the claimed thickness. See column 20, lines 1-8. Additionally, since the prior art motivated the ordinary artisan to apply compositions topically, it would be obvious to the ordinary artisan to optimize the level of thickness to best accommodate the wound.
With respect to claims 9, 13 and 14, Reiko describes the same ratio of insulin-secreting cells-to-stem cells as that claimed. See column 5, lines 4-7. Although Reiko does not describe the functional limitations describes in claims 9 and 13, Reiko explicitly describes the claimed ratio, which would be expected to inherently present with the 
With respect to claims 16, 25 and 35, both Aijaz and O’Loughlin are concerned with healing diabetic wounds, and provide methods in greater detail than that claimed. Based upon these references, there would be an expectation that the rate of healing would be greater than any individual treatment. Since it is clear that the rate of healing is accelerated, there would be an expectation that scab formation would be reduced in a manner consistent with that claimed and described in the instant specification.
With respect to claim 37, it is clear from the prior art that the implements in wound healing amount to faster healing times. This would be synonymous to an acceleration of wound healing.
With respect to claims 40 and 42, it is clear from Aijaz and O’Loughlin that insulin and stem cell products would be delivered to the wound site, as this is the reason why wound healing times are accelerated.
With respect to claim 52, Reiko teaches mesenchymal stem cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651